Citation Nr: 0315217	
Decision Date: 07/09/03    Archive Date: 07/17/03

DOCKET NO.  00-24 320	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an increased evaluation for a right hip 
disability, status post total hip replacement, currently 
evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and her mother


ATTORNEY FOR THE BOARD

James A. Frost, Counsel


INTRODUCTION

The veteran served on active duty from September 1989 to July 
1996.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision in  August 1999 by the Cleveland, 
Ohio, Regional Office (RO) of the Department of Veterans 
Affairs (VA).

On September 20, 2001, the veteran appeared and testified at 
a personal hearing before the undersigned Veterans' Law Judge 
at the RO.  A transcript of that hearing is of record.


REMAND

In May 2002, the undersigned Veterans' Law Judge directed 
that the Board's development unit request that the veteran 
identify all health care providers who have treated her for a 
right hip disability whose treatment records had not yet been 
obtained and to arrange for the veteran to undergo an 
orthopedic examination of her right hip.  In September 2002, 
the Board wrote to the veteran and requested that she 
identify her treatment providers.  In March 2003, as 
requested by the Board, the veteran underwent a VA orthopedic 
examination of her right hip.

However, in Disabled American Veterans v. Secretary of 
Veterans Affairs, Nos. 02-7304, -7305, -7316 (Fed. Cir. May 
1, 2003), the United States Court of Appeals for the Federal 
Circuit held that the provisions of 38 C.F.R. § 19.9(a)(2), 
which authorized the Board to consider additional evidence 
without having to remand the case to the agency of original 
jurisdiction for initial consideration and without having to 
obtain the appellant's waiver were invalid because they were 
contrary to the requirement of 38 U.S.C. § 7104(a) that 
"[a]ll questions in a matter which... is subject to decision 
by the Secretary shall be subject to one review on appeal to 
the Secretary."

Under the circumstances, the Board finds that it is necessary 
to remand this case to the RO so that the RO may initially 
consider the findings of the VA examination in March 2003 and 
readjudicate the veteran's claim prior to any further 
appellate review.  Accordingly, this case is remanded to the 
RO for the following:

The RO should request that the veteran identify any 
physicians or medical facilities which have treated her 
for a right hip disability whose treatment records have 
not already been obtained and the RO should also notify 
the veteran that she may submit additional evidence and 
argument on the matter which the Board has remanded to 
the RO pursuant to Kutscherousky v. West, 12 Vet. App. 
369 (1999).

Following completion of these actions, the RO should review 
the evidence and determine whether the veteran's claim may 
now be granted.  If the decision remains adverse to the 
veteran, she and her representative should be provided with 
an appropriate Supplemental Statement of the Case and an 
opportunity to respond thereto and should be notified of the 
evidence which would be necessary to substantiate her claim, 
as required by the Veterans Claims Assistance Act of 2000.  
The case should then be returned to the Board for further 
appellate consideration, if otherwise in order.  The purposes 
of this REMAND are to afford the veteran due process of law 
and to assist the veteran.  By this REMAND, the Board 
intimates no opinion as to the ultimate disposition of the 
appeal.  No action is required of the veteran until she 
receives further notice.



	                  
_________________________________________________
	F. Judge Flowers
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




